UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2946



CHRISTOPHER BINDER,

                                            Plaintiff - Appellant,

          versus

WASHINGTON   GAS   -   DISTRICT   OF   COLUMBIA
DIVISION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-95-319)


Submitted:   February 6, 1996          Decided:     February 21, 1996


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Christopher Binder, Appellant Pro Se. L. Edward Funk, WASHINGTON
GAS LIGHT COMPANY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his claims under the Racketeering Influenced Corrupt Organizations

Act, 18 U.S.C.A. §§ 1961-1968 (West 1984 & Supp. 1995), the Sherman

Antitrust Act, 15 U.S.C. §§ 1-7 (1988), and the Equal Protection

Clause of the Fifth Amendment. We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Binder v. Wash-
ington Gas, No. CA-95-319 (E.D. Va. Oct. 6, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2